Opinion
Per Curiam,
This is an appeal from an order dismissing an action in habeas corpus. The appellant is confined under a sentence of life imprisonment, imposed following his general plea of guilty to the charge of murder and adjudication of guilt of murder in the first degree, arising out of a fatal shooting during the commission of an armed robbery.
We have carefully examined the record and agree with the court below that no meritorious reason is assigned or evident to warrant the issuance of the writ.
Order affirmed.